                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
GRADY AUTMAN AND LORA AUTMAN                                     PLAINTIFFS


    VS.                       CIVIL ACTION NO.: 5:17-CV-00100-DCB-MTP


U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE UNDER THE POOLING
AND SERVICING AGREEMENT,
DATED AS OF FEBRUARY 1, 2002,
2002-CB1 TRUST, HOLLY RATCLIFF,
AS SUBSTITUTE TRUSTEE, AND JOHN DOES 1-5                         DEFENDANTS
                                    ORDER

          THIS CAUSE HAVING COME BEFORE THE COURT, on the unopposed

Motion of Defendant, U.S. Bank National Association, as Trustee

under the Pooling and Servicing Agreement, dated as of February

1, 2002, 2002-CB1 Trust, C-BASS Mortgage Loan Asset-Backed

Certificates, Series 2002-CB1 (“U.S. Bank”) 1, to Extend the

Deadline for filing its Rely Brief in Further Support of Its

Motion for Summary Judgment. Having considered the Motion, and

being otherwise fully advised in the premises, the Court finds

that the Motion is well-taken and should be granted.




1 U.S. Bank was incorrectly identified in the Complaint as “U.S. Bank National
Association, as Trustee under the Pooling and Servicing Agreement, dated as
of February 1, 2002, 2002-CB1 Trustee.”
     IT IS THEREFORED ORDERED AND ADJUDGED that the Defendant’s

Motion to Extend Deadline to File Rely Brief in Further Support

of Its Motion for Summary Judgment is hereby granted. The

deadline for Defendant to Reply is hereby extended by and

through September 6, 2019.

     SO ORDERED, this the 29th day of August 2019.




                                     _/s/ David Bramlette________
                                     United States District Judge
